UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  March 31, 2011 Item 1: Reports to Shareholders Vanguard Asset Allocation Fund Semiannual Report March 31, 2011 > For the six months ended March 31, 2011, Vanguard Asset Allocation Fund returned about 12%, ahead of its benchmark index and the average return of peer funds. > The fund maintained a weighting of 80% stocks throughout most of the period and finished with an allocation of 90% stocks and 10% bonds. > The Standard & Poors 500 Index climbed 17.31% for the six months, while the Barclays Capital U.S. Long Treasury Index returned 9.09%. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 9 Performance Summary. 11 Financial Statements. 12 About Your Funds Expenses. 28 Glossary. 30 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended March 31, 2011 Total Returns Vanguard Asset Allocation Fund Investor Shares 12.01% Admiral Shares 12.06 Asset Allocation Composite Index 7.52 Flexible Portfolio Funds Average 9.52 Asset Allocation Composite Index: Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Long Treasury Bond Index. Flexible Portfolio Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance September 30, 2010 , Through March 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Asset Allocation Fund Investor Shares $23.13 $25.70 $0.195 $0.000 Admiral Shares 51.93 57.71 0.453 0.000 1 Chairmans Letter Dear Shareholder, For the six months ended March 31, 2011, a period of strong stock market performance, Vanguard Asset Allocation Fund returned about 12%. This return surpassed that of the funds benchmark, the Asset Allocation Composite Index, as well as the average return for flexible portfolio funds. For most of the period, the fund was invested 80% in stocks and 20% in bonds. When stocks dipped in March on news of political turmoil in the Middle East, the advisors computer-based analysis determined that stocks were more appealing at the lower prices and that a shift to 90% stocks and 10% bonds was called for. The funds heavier tilt to stocks helped it to outpace the benchmark, which maintains a consistent allocation of 65% stocks, as represented by the S&P 500, and 35% bonds, as represented by the Barclays Capital U.S. Long Treasury Bond Index. The funds larger stock weighting also provided protection against some of the volatility seen in the U.S. Treasury bond market during the period: Although Treasuries lost value as interest rates climbed and inflation fears circulated, the fund largely escaped unscathed, thanks to its lighter bond exposure. 2 Despite distressing headlines, stock markets rallied Global stock markets produced excep tional returns for the six months ended March 31, a period punctuated by unnerving developments such as political upheaval in the Middle East and North Africa, new sovereign debt dilemmas in Europe, and a nuclear emergency in Japan. On a more optimistic note, the U.S. economy continued to grind into gear. Job growth picked up, fueling hopes that the good news might be persistent enough to bring down the high unemployment rate. The broad U.S. stock market returned more than 18%. The stocks of smaller companies, which are keenly sensitive to the rhythms of the business cycle, did even better. Non-U.S. stock markets trailed their American counterparts, though as a group, their six-month return topped 10%. European stocks performed best. All but the shortest-term interest rates moved higher With the exception of the shortest-term securities, the rates on fixed income investments moved higher during the six months. At the start of the period, the 10-year U.S. Treasury note yielded a meager 2.51%. By the end, the rate had climbed to 3.45% as investors demanded more compensation for the possibility that inflation will continue to accelerate from financial-crisis lows. Market Barometer Total Returns Periods Ended March 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 18.13% 16.69% 2.93% Russell 2000 Index (Small-caps) 25.48 25.79 3.35 Dow Jones U.S. Total Stock Market Index 18.51 17.50 3.27 MSCI All Country World Index ex USA (International) 10.85 13.15 3.59 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.88% 5.12% 6.03% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.68 1.63 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.09 CPI Consumer Price Index 2.30% 2.68% 2.26% 3 Rising rates put short-term pressure on bond prices. The broad U.S. taxable bond market produced a slightly negative return. The broad municipal bond market, which came under pressure both from rising rates and concern (exaggerated, in Vanguards view) about the financial strength of state and municipal borrowers, returned 3.68%. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Heavier equity allocation lifted funds performance Because it may include stocks, bonds, and cash reserves, the Asset Allocation Fund is accurately classified as a balanced fund. However, it is also a flexible fund, as the funds advisor, Mellon Capital Management, has the discretion to meaningfully change the asset allocation whenever its computer model deems it appropriate. The funds objective is to generate long-term total returns that are competitive with those of the S&P 500, while incurring less stock market risk than it would if it held only stocks. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Asset Allocation Fund 0.27% 0.19% 1.40% The fund expense ratios shown are from the prospectus dated January 28, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the funds annualized expense ratios were 0.29% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Flexible Portfolio Funds. 4 Though the advisor doesnt make frequent moves, when it does, those moves can be significant and sizable. The advisors model often favors a contrarian view of the market, buying when others are selling. As mentioned earlier, the model determined that stocks had become more attractively priced after the modest stock sell-off related to events in the Middle East, and the advisor accordingly changed the funds stock allocation to 90% from 80%. Each of the ten industry equity sectors recorded positive results for the period. Energy stocks contributed the most to return as oil prices rose in response to the turmoil in North Africa and the Middle East. Higher oil prices benefited the major integrated oil and gas giants. Increased demand for oil and most other energy sources also lifted oil and gas and production companies and equipment and service providers. The economys gradual improvement and growing corporate profits boosted the confidence of consumers and businesses alike. Spending by both continued at a healthy clip, and market strength was evident across the board. Information technology, financial, industrial, and consumer discretionary stocks all made solid contributions to performance. Only health care, consumer staples, and utilities (one of the funds smallest sectors) failed to record double-digit returns for the period. Portfolio Allocation Changes Starting Allocation Date Stocks Bonds Cash May 21, 2010 80% 20% 0% March 16, 2011 90 10 0 Investments may reflect holdings of stocks, bonds, cash, and stock and bond futures contracts. 5 Treasury bonds, which make up the fixed income portion of the funds portfolio, werent the safe haven theyve often been in the past. Bond prices fell as the more favorable economic forecast resulted in an uptick of interest rates. The threat of inflation also hurt Treasuries. The funds heavier allocation to stocks, compared with the static benchmark, served investors well during the period. Funds allocation approach offers risk, reward Its important to remember that while the Asset Allocation Fund significantly outpaced both its benchmark index and its peer-group average return for the period, the reverse was true only two years ago: The fund was stung by its large commit ment to equities when the stock market declined during the financial crisis. It has made up sizable ground over the past two years, but the wreckage of 2008 still can be seen in its rearview mirror. The advisor has the liberty to move the funds asset allocation in whichever direction its model dictates. This mandate has the potential to generate strong performance, as it did the past six months, but its not a surefire solution to the stock markets whims and fancies. Even computers cant forecast the markets next move or gyration. Thats why, at Vanguard, we counsel you to adopt a long-term approach to investing and build a diversified portfolio that suits your goals, time horizon, and risk tolerance. The Asset Allocation Fund, which has lower costs than many of its flexible-portfolio peers, can play a role in such a diversified portfolio. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 11, 2011 6 Advisors Report For the six months ended March 31, 2011, the S&P 500 Index gained 17.31%, while the Barclays Capital U.S. Long Treasury Index lost 9.09%. By maintaining an overweighted position in stocks relative to its neutral composite benchmark allocation of 65% stocks (based on the S&P 500 Index) and 35% bonds (based on the Barclays Capital U.S. Long Treasury Index), Vanguard Asset Allocation Fund outperformed its benchmark composite by more than 4 percentage points: The funds Investor Shares returned 12.01%, and the Admiral Shares 12.06%, versus 7.52% for the benchmark composite index. The Asset Allocation Fund began the review period with a stock/bond/cash allocation of approximately 80%/20%/0%. U.S. equities gained during each of the six months, on optimism that sustained economic growth would bolster already-strong corporate earnings. In the fourth quarter of 2010, the U.S. gross domestic product grew at an annualized rate of 3.1%the sixth consecutive quarterly increaseon the heels of the third quarters 2.7% annualized rate. Estimates for 2011 GDP were revised upward during the first quarter as the recovery in employment, manufacturing, and exports continued. Despite this positive growth scenario, however, unemployment remained high, hovering above 9%, and the housing markets remained depressed. Corporate earnings continued to be robust. The S&P 500s total net income for 2010 was 30.7% higher than its net income for 2009. Equities also benefited from the Federal Reserves second round of quantitative easing and from an extension of the Bush-era tax cuts. Bonds, meanwhile, began the period near the end of a strong rally that by early October had brought yields on the 10-year Treasury note to about 2.4%. By the end of the period, the 10-year Treasury yield had risen to 3.45% as longer-term bonds priced in a more optimistic economic outlook for 2011. Despite the signs of optimism, volatility spiked and equities tumbled in March as a result of Japans massive earthquake, tsunami, and nuclear crisis, while the turmoil in Libya caused crude oil prices to exceed $100 a barrel. The fall in equity prices prompted us to increase the Asset Allocation Funds equity allocation to 90% and decrease its bond allocation to 10% on March 16. Risk aversion in the wake of the earthquake and tsunami in Japan weighed heavily on global stocks, causing a 5% drop in the S&P 500 Index and a 0.30% fall in U.S. corporate bond yields. While ongoing global events have greatly magnified uncertainty in the markets, as reflected in elevated levels of equity risk, the underlying fundamentals of the U.S. economy remain strong. 7 Meanwhile, bonds appeared overpriced after the recent flight to quality. The widening risk-adjusted return spread between equities and bonds thus presented an attractive opportunity to increase equity exposure and decrease fixed income exposure. Despite the heightened risk, equities recovered quickly, helping the S&P 500 finish March with a small gain. The markets received a fresh injection of optimism that the economic recovery remained on course following reports that showed faster-than-forecast growth in U.S. jobs and consumer spending, while manufacturing activity also increased. The fund finished the period with an asset mix of approximately 90% stocks, 10% bonds, and 0% cash. Outlook Mellon Capital follows a disciplined process that focuses on forward-looking risk-adjusted returns. We evaluate each asset class return individually and comparatively (adjusted for risk), and determine an asset allocation most likely to maximize long-run, risk-adjusted returns. While risks remainparticularly the effect of any further problems in the peripheral European countriesthe fourth-quarter GDP number has put to rest notions of a double-dip recession. Based on our calculations, we estimate that the S&P 500 Index will deliver a return of around 9.7% per year over the next ten years. Meanwhile, high-grade corporate bonds currently yield about 5.5%. An expected risk premium of around 4.2% favors equities relative to bonds. Accordingly, the Mellon Capital TAA Model recommends a 25% overweighting to equity and a 25% underweighting to fixed income relative to the benchmark. Charles J. Jacklin, Chairman Thomas F. Loeb, Chairman Emeritus and Co-Founder Mellon Capital Management Corporation April 19, 2011 8 Asset Allocation Fund Fund Profile As of March 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VAAPX VAARX Expense Ratio 1 0.27% 0.19% Equity Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 501 500 3,817 Median Market Cap $50.0B $50.0B $31.4B Price/Earnings Ratio 16.7x 16.7x 17.9x Price/Book Ratio 2.3x 2.3x 2.3x Return on Equity 20.4% 20.3% 18.9% Earnings Growth Rate 5.4% 5.4% 5.9% Dividend Yield 1.9% 1.9% 1.7% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 11%   Short-Term Reserves 0.5%   Fixed Income Characteristics Barclays Long Barclays Treasury Aggregate Fund Index Bond Index Number of Bonds 35 36 8,001 Average Coupon 5.1% 5.1% 4.2% Average Duration 12.5 years 14.1 years 5.1 years Average Effective Maturity 23.7 years 23.0 years 7.2 years Total Fund Volatility Measures Asset DJ Allocation U.S. Total Composite Market Index Index R-Squared 0.93 0.96 Beta 1.29 0.83 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.5% Apple Inc. Computer Hardware 2.7 Chevron Corp. Integrated Oil & Gas 1.8 General Electric Co. Industrial Conglomerates 1.8 International Business IT Consulting & Machines Corp. Other Services 1.6 Microsoft Corp. Systems Software 1.6 JPMorgan Chase & Co. Diversified Financial Services 1.5 AT&T Inc. Integrated Telecommunication Services 1.5 Procter & Gamble Co. Household Products 1.4 Wells Fargo & Co. Diversified Banks 1.4 Top Ten 18.8% Top Ten as % of Total Net Assets 12.7% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset (Target) Allocation 1 The expense ratios shown are from the prospectus dated January 28, 2011, and represent estimated costs for the current fiscal year. For the six months ended March, 31 2011, the annualized expense ratios were 0.29% for Investor Shares and 0.21% for Admiral Shares. 9 Asset Allocation Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.4% 10.4% 11.8% Consumer Staples 10.2 10.2 9.2 Energy 13.3 13.3 11.8 Financials 15.7 15.8 16.2 Health Care 11.1 11.0 10.7 Industrials 11.3 11.3 11.6 Information Technology 18.1 18.1 18.5 Materials 3.7 3.7 4.5 Telecommunication Services 3.0 3.0 2.6 Utilities 3.2 3.2 3.1 Sector Diversification (% of fixed income portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Equity Investment Focus Fixed Income Investment Focus 10 Asset Allocation Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2000, Through March 31, 2011 Asset Allocation Composite Index: Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Long Treasury Bond Index. Note: For 2011, performance data reflect the six months ended March 31, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/3/1988 16.54% 1.58% 2.10% 1.81% 3.91% Admiral Shares 8/13/2001 16.60 1.68 2.12 1 1.50 1 3.62 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 11 Asset Allocation Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (68.0%) 1 Consumer Discretionary (7.1%) Walt Disney Co. 981,153 42,278 McDonalds Corp. 539,869 41,079 Comcast Corp. Class A 1,440,663 35,613 * Amazon.com Inc. 183,223 33,004 Home Depot Inc. 844,321 31,291 * Ford Motor Co. 1,953,856 29,132 News Corp. Class A 1,175,682 20,645 Time Warner Inc. 566,091 20,209 * DIRECTV Class A 412,134 19,288 Lowes Cos. Inc. 716,639 18,941 Target Corp. 367,408 18,374 NIKE Inc. Class B 196,708 14,891 Viacom Inc. Class B 310,118 14,427 Johnson Controls Inc. 345,338 14,356 Starbucks Corp. 385,688 14,251 Time Warner Cable Inc. 178,346 12,723 * priceline.com Inc. 25,036 12,679 Yum! Brands Inc. 242,028 12,435 TJX Cos. Inc. 203,272 10,109 CBS Corp. Class B 357,249 8,946 Carnival Corp. 222,880 8,550 Coach Inc. 155,386 8,086 Kohls Corp. 149,938 7,953 Staples Inc. 376,135 7,305 Omnicom Group Inc. 147,658 7,244 Stanley Black & Decker Inc. 85,432 6,544 * Bed Bath & Beyond Inc. 129,829 6,267 McGraw-Hill Cos. Inc. 158,103 6,229 * Discovery Communications Inc. Class A 147,898 5,901 Starwood Hotels & Resorts Worldwide Inc. 96,583 5,613 * Netflix Inc. 22,441 5,326 Marriott International Inc. Class A 146,733 5,221 Market Value Shares ($000) Macys Inc. 215,144 5,219 Gap Inc. 229,616 5,203 Harley-Davidson Inc. 120,681 5,128 Best Buy Co. Inc. 171,906 4,937 Wynn Resorts Ltd. 38,539 4,904 Fortune Brands Inc. 77,758 4,812 Mattel Inc. 191,089 4,764 JC Penney Co. Inc. 126,636 4,547 Limited Brands Inc. 136,744 4,496 Ross Stores Inc. 62,164 4,421 Genuine Parts Co. 81,321 4,362 VF Corp. 44,118 4,347 * OReilly Automotive Inc. 74,108 4,258 Polo Ralph Lauren Corp. Class A 33,456 4,137 Cablevision Systems Corp. Class A 119,326 4,130 Tiffany & Co. 63,879 3,925 Nordstrom Inc. 87,326 3,919 * AutoZone Inc. 13,893 3,801 * CarMax Inc. 113,549 3,645 Darden Restaurants Inc. 70,986 3,488 Whirlpool Corp. 40,042 3,418 Hasbro Inc. 71,544 3,351 Family Dollar Stores Inc. 64,148 3,292 Interpublic Group of Cos. Inc. 259,626 3,263 Wyndham Worldwide Corp. 94,635 3,010 * Apollo Group Inc. Class A 67,310 2,808 Newell Rubbermaid Inc. 143,828 2,751 H&R Block Inc. 162,062 2,713 Abercrombie & Fitch Co. 45,992 2,700 International Game Technology 157,895 2,563 Expedia Inc. 106,892 2,422 Scripps Networks Interactive Inc. Class A 46,862 2,347 Leggett & Platt Inc. 80,341 1,968 12 Asset Allocation Fund Market Value Shares ($000) * Urban Outfitters Inc. 65,293 1,948 * GameStop Corp. Class A 83,533 1,881 *,^ Sears Holdings Corp. 22,583 1,866 DeVry Inc. 33,707 1,856 Gannett Co. Inc. 121,812 1,855 * Goodyear Tire & Rubber Co. 119,449 1,789 DR Horton Inc. 142,602 1,661 * Big Lots Inc. 37,274 1,619 Harman International Industries Inc. 33,288 1,559 Lennar Corp. Class A 78,497 1,422 Washington Post Co. Class B 3,069 1,343 * Pulte Group Inc. 165,376 1,224 *,^ AutoNation Inc. 33,676 1,191 RadioShack Corp. 56,265 845 652,018 Consumer Staples (6.9%) Procter & Gamble Co. 1,447,423 89,161 Coca-Cola Co. 1,187,226 78,772 Philip Morris International Inc. 929,814 61,024 Wal-Mart Stores Inc. 1,011,943 52,672 PepsiCo Inc. 817,025 52,624 Kraft Foods Inc. 898,533 28,178 Altria Group Inc. 1,080,002 28,112 CVS Caremark Corp. 706,436 24,245 Colgate-Palmolive Co. 254,837 20,581 Walgreen Co. 476,527 19,128 Costco Wholesale Corp. 224,319 16,447 Kimberly-Clark Corp. 209,665 13,685 General Mills Inc. 329,069 12,027 Archer-Daniels-Midland Co. 330,098 11,887 Sysco Corp. 302,268 8,373 HJ Heinz Co. 166,355 8,121 Kroger Co. 330,497 7,922 Lorillard Inc. 79,179 7,523 Kellogg Co. 129,989 7,017 Reynolds American Inc. 176,292 6,264 Mead Johnson Nutrition Co. 104,793 6,071 Avon Products Inc. 224,451 6,069 Sara Lee Corp. 338,393 5,979 Estee Lauder Cos. Inc. Class A 57,919 5,581 ConAgra Foods Inc. 231,567 5,500 Clorox Co. 73,994 5,185 Whole Foods Market Inc. 77,084 5,080 Safeway Inc. 199,997 4,708 Coca-Cola Enterprises Inc. 167,980 4,586 JM Smucker Co. 63,481 4,532 Hershey Co. 80,941 4,399 Market Value Shares ($000) Dr Pepper Snapple Group Inc. 116,865 4,343 Molson Coors Brewing Co. Class B 79,863 3,745 Brown-Forman Corp. Class B 54,450 3,719 McCormick & Co. Inc. 67,773 3,241 Campbell Soup Co. 95,878 3,174 Tyson Foods Inc. Class A 156,183 2,997 Hormel Foods Corp. 73,984 2,060 * Constellation Brands Inc. Class A 93,706 1,900 * Dean Foods Co. 95,968 960 SUPERVALU Inc. 105,465 942 638,534 Energy (9.0%) Exxon Mobil Corp. 2,567,337 215,990 Chevron Corp. 1,037,963 111,508 Schlumberger Ltd. 704,488 65,701 ConocoPhillips 741,116 59,185 Occidental Petroleum Corp. 420,391 43,927 Apache Corp. 198,253 25,955 Halliburton Co. 469,410 23,395 Anadarko Petroleum Corp. 256,039 20,975 Devon Energy Corp. 224,066 20,563 Marathon Oil Corp. 366,930 19,561 National Oilwell Varco Inc. 216,123 17,132 EOG Resources Inc. 138,416 16,404 Baker Hughes Inc. 221,264 16,247 Hess Corp. 154,868 13,196 Chesapeake Energy Corp. 336,130 11,267 Peabody Energy Corp. 140,205 10,089 Williams Cos. Inc. 304,114 9,482 Spectra Energy Corp. 332,915 9,049 Valero Energy Corp. 291,771 8,701 Noble Energy Inc. 89,723 8,672 * Southwestern Energy Co. 181,155 7,784 Murphy Oil Corp. 98,689 7,246 * Cameron International Corp. 124,684 7,119 El Paso Corp. 361,088 6,500 Consol Energy Inc. 114,783 6,156 Noble Corp. 132,389 6,040 Pioneer Natural Resources Co. 58,850 5,998 * FMC Technologies Inc. 63,250 5,976 * Newfield Exploration Co. 68,720 5,223 * Denbury Resources Inc. 206,514 5,039 Range Resources Corp. 81,609 4,771 * Nabors Industries Ltd. 145,681 4,426 EQT Corp. 76,653 3,825 Helmerich & Payne Inc. 55,109 3,785 13 Asset Allocation Fund Market Value Shares ($000) QEP Resources Inc. 91,467 3,708 Massey Energy Co. 50,614 3,460 Sunoco Inc. 63,210 2,882 Cabot Oil & Gas Corp. 53,228 2,819 Diamond Offshore Drilling Inc. 35,962 2,794 * Rowan Cos. Inc. 60,611 2,678 * Tesoro Corp. 72,097 1,934 827,162 Financials (10.7%) JPMorgan Chase & Co. 2,055,175 94,744 Wells Fargo & Co. 2,721,711 86,278 * Berkshire Hathaway Inc. Class B 894,478 74,805 Bank of America Corp. 5,229,016 69,703 * Citigroup Inc. 14,979,843 66,211 Goldman Sachs Group Inc. 268,547 42,557 US Bancorp 988,076 26,115 American Express Co. 542,075 24,502 MetLife Inc. 543,517 24,312 Morgan Stanley 796,995 21,774 Bank of New York Mellon Corp. 640,907 19,144 PNC Financial Services Group Inc. 272,776 17,182 Simon Property Group Inc. 153,233 16,420 Prudential Financial Inc. 250,217 15,408 Travelers Cos. Inc. 224,862 13,375 Aflac Inc. 242,483 12,798 Capital One Financial Corp. 233,697 12,143 State Street Corp. 257,312 11,564 ACE Ltd. 175,142 11,332 CME Group Inc. 34,225 10,321 BB&T Corp. 359,487 9,868 Franklin Resources Inc. 76,147 9,524 Chubb Corp. 153,256 9,396 Charles Schwab Corp. 503,498 9,078 AON Corp. 170,638 9,037 Allstate Corp. 275,201 8,746 T Rowe Price Group Inc. 131,601 8,741 Equity Residential 151,358 8,538 Marsh & McLennan Cos. Inc. 279,200 8,323 Public Storage 72,224 8,010 Ameriprise Financial Inc. 127,048 7,760 SunTrust Banks Inc. 258,301 7,449 Progressive Corp. 345,330 7,297 Vornado Realty Trust 82,181 7,191 HCP Inc. 188,668 7,158 Loews Corp. 162,071 6,984 Market Value Shares ($000) Discover Financial Services 286,272 6,905 Boston Properties Inc. 71,594 6,791 Weyerhaeuser Co. 273,058 6,717 Fifth Third Bancorp 474,803 6,590 Northern Trust Corp. 126,869 6,439 Host Hotels & Resorts Inc. 350,341 6,169 Hartford Financial Services Group Inc. 227,707 6,132 Invesco Ltd. 238,539 6,097 M&T Bank Corp. 61,860 5,473 Principal Financial Group Inc. 169,223 5,434 AvalonBay Communities Inc. 42,807 5,140 Lincoln National Corp. 163,668 4,917 NYSE Euronext 135,625 4,770 Regions Financial Corp. 647,720 4,702 * Intercontinental- Exchange Inc. 37,933 4,686 ProLogis 288,711 4,614 Health Care REIT Inc. 87,782 4,603 Ventas Inc. 82,843 4,498 Unum Group 162,017 4,253 * SLM Corp. 270,505 4,139 KeyCorp 461,544 4,098 XL Group plc Class A 165,092 4,061 * CB Richard Ellis Group Inc. Class A 148,477 3,964 Leucadia National Corp. 101,339 3,804 Plum Creek Timber Co. Inc. 86,001 3,750 Kimco Realty Corp. 203,207 3,727 * Genworth Financial Inc. Class A 257,537 3,466 Moodys Corp. 101,910 3,456 Comerica Inc. 89,372 3,282 Huntington Bancshares Inc. 438,010 2,908 Cincinnati Financial Corp. 86,645 2,842 Legg Mason Inc. 78,357 2,828 Torchmark Corp. 41,561 2,763 Hudson City Bancorp Inc. 269,916 2,613 American International Group Inc. 72,279 2,540 Peoples United Financial Inc. 188,080 2,366 Marshall & Ilsley Corp. 262,470 2,097 Assurant Inc. 54,097 2,083 Zions Bancorporation 88,721 2,046 * NASDAQ OMX Group Inc. 72,969 1,886 * E*Trade Financial Corp. 112,662 1,761 Apartment Investment & Management Co. 59,428 1,514 First Horizon National Corp. 131,569 1,475 14 Asset Allocation Fund Market Value Shares ($000) ^ Federated Investors Inc. Class B 46,103 1,233 Janus Capital Group Inc. 81,050 1,011 980,431 Health Care (7.5%) Johnson & Johnson 1,418,286 84,033 Pfizer Inc. 4,136,373 84,010 Merck & Co. Inc. 1,588,247 52,428 Abbott Laboratories 796,626 39,075 * Amgen Inc. 485,839 25,968 UnitedHealth Group Inc. 565,583 25,564 Bristol-Myers Squibb Co. 881,312 23,293 Medtronic Inc. 557,006 21,918 Eli Lilly & Co. 526,670 18,523 * Gilead Sciences Inc. 412,268 17,497 Baxter International Inc. 299,750 16,118 * Express Scripts Inc. 273,868 15,230 * Celgene Corp. 243,329 13,999 WellPoint Inc. 194,761 13,592 * Covidien plc 258,700 13,437 * Medco Health Solutions Inc. 210,278 11,809 * Thermo Fisher Scientific Inc. 206,395 11,465 Allergan Inc. 158,950 11,289 Stryker Corp. 173,387 10,542 McKesson Corp. 131,681 10,409 * Genzyme Corp. 133,094 10,135 Becton Dickinson and Co. 114,884 9,147 * Biogen Idec Inc. 124,549 9,141 St. Jude Medical Inc. 169,155 8,671 * Agilent Technologies Inc. 177,469 7,947 Aetna Inc. 208,112 7,790 Cardinal Health Inc. 183,266 7,538 * Intuitive Surgical Inc. 20,191 6,733 CIGNA Corp. 142,516 6,311 * Zimmer Holdings Inc. 103,099 6,241 * Humana Inc. 85,871 6,006 AmerisourceBergen Corp. Class A 145,683 5,763 * Boston Scientific Corp. 793,443 5,705 * Edwards Lifesciences Corp. 59,304 5,159 * Mylan Inc. 225,488 5,112 * Life Technologies Corp. 96,191 5,042 * Laboratory Corp. of America Holdings 53,447 4,924 * Hospira Inc. 85,868 4,740 * Forest Laboratories Inc. 146,531 4,733 Quest Diagnostics Inc. 79,894 4,611 CR Bard Inc. 44,377 4,407 * DaVita Inc. 49,696 4,250 * Varian Medical Systems Inc. 60,569 4,097 Market Value Shares ($000) * Waters Corp. 47,063 4,090 * Cerner Corp. 35,402 3,937 * Watson Pharmaceuticals Inc. 63,936 3,581 * CareFusion Corp. 113,378 3,197 * Cephalon Inc. 39,499 2,993 DENTSPLY International Inc. 74,357 2,750 * Coventry Health Care Inc. 74,309 2,370 * Tenet Healthcare Corp. 227,851 1,697 Patterson Cos. Inc. 49,433 1,591 PerkinElmer Inc. 58,335 1,532 692,140 Industrials (7.7%) General Electric Co. 5,491,405 110,103 United Technologies Corp. 475,899 40,285 United Parcel Service Inc. Class B 510,193 37,918 Caterpillar Inc. 329,968 36,742 3M Co. 370,060 34,601 Boeing Co. 378,842 28,008 Union Pacific Corp. 254,140 24,990 Honeywell International Inc. 403,444 24,090 Emerson Electric Co. 387,556 22,645 Deere & Co. 219,851 21,301 CSX Corp. 194,275 15,270 FedEx Corp. 161,808 15,137 General Dynamics Corp. 196,554 15,048 Danaher Corp. 277,618 14,408 Illinois Tool Works Inc. 253,984 13,644 Norfolk Southern Corp. 186,271 12,903 Lockheed Martin Corp. 151,860 12,210 Cummins Inc. 103,313 11,325 Tyco International Ltd. 251,738 11,270 Precision Castparts Corp. 73,802 10,862 PACCAR Inc. 188,818 9,885 Raytheon Co. 189,681 9,649 Eaton Corp. 171,644 9,516 Northrop Grumman Corp. 150,757 9,454 Waste Management Inc. 244,007 9,111 Ingersoll-Rand plc 166,934 8,065 Parker Hannifin Corp. 83,891 7,943 Rockwell Automation Inc. 72,515 6,864 Fluor Corp. 92,237 6,794 CH Robinson Worldwide Inc. 85,407 6,331 Dover Corp. 95,440 6,274 ITT Corp. 96,300 5,783 Goodrich Corp. 64,136 5,486 Expeditors International of Washington Inc. 108,601 5,445 Rockwell Collins Inc. 82,944 5,377 Joy Global Inc. 53,383 5,275 15 Asset Allocation Fund Market Value Shares ($000) Southwest Airlines Co. 394,436 4,982 Fastenal Co. 75,697 4,907 Republic Services Inc. Class A 160,102 4,809 L-3 Communications Holdings Inc. 58,065 4,547 Roper Industries Inc. 48,028 4,152 * Stericycle Inc. 46,034 4,082 WW Grainger Inc. 29,605 4,076 Textron Inc. 140,069 3,836 Flowserve Corp. 28,785 3,707 Pall Corp. 62,280 3,588 * Jacobs Engineering Group Inc. 62,875 3,234 Iron Mountain Inc. 98,333 3,071 Pitney Bowes Inc. 109,010 2,800 Masco Corp. 184,417 2,567 Equifax Inc. 63,225 2,456 Robert Half International Inc. 79,836 2,443 * Quanta Services Inc. 106,477 2,388 Avery Dennison Corp. 53,039 2,226 Dun & Bradstreet Corp. 27,399 2,198 Cintas Corp. 70,245 2,126 RR Donnelley & Sons Co. 108,610 2,055 Snap-On Inc. 31,768 1,908 Ryder System Inc. 25,651 1,298 * Huntington Ingalls Industries Inc. 25,126 1,043 704,511 Information Technology (12.3%) * Apple Inc. 475,954 165,846 International Business Machines Corp. 631,523 102,982 Microsoft Corp. 3,828,747 97,097 * Google Inc. Class A 129,545 75,941 Oracle Corp. 2,009,882 67,070 Intel Corp. 2,840,811 57,299 Cisco Systems Inc. 2,864,834 49,132 QUALCOMM Inc. 848,144 46,504 Hewlett-Packard Co. 1,128,891 46,251 * EMC Corp. 1,068,454 28,367 Texas Instruments Inc. 609,166 21,053 Visa Inc. Class A 252,749 18,607 * eBay Inc. 590,866 18,341 Corning Inc. 809,890 16,708 Automatic Data Processing Inc. 254,024 13,034 Mastercard Inc. Class A 50,176 12,630 * Cognizant Technology Solutions Corp. Class A 155,075 12,623 * Dell Inc. 864,128 12,539 * Juniper Networks Inc. 275,738 11,603 * Yahoo! Inc. 676,869 11,270 Market Value Shares ($000) Applied Materials Inc. 686,606 10,725 Broadcom Corp. Class A 244,558 9,631 * NetApp Inc. 189,663 9,138 * Adobe Systems Inc. 264,948 8,786 * Salesforce.com Inc. 60,424 8,071 * Motorola Solutions Inc. 172,928 7,728 * Intuit Inc. 142,723 7,579 Xerox Corp. 700,980 7,465 * Symantec Corp. 397,651 7,372 * Citrix Systems Inc. 96,716 7,105 Altera Corp. 161,260 7,099 Western Union Co. 338,008 7,020 Analog Devices Inc. 152,173 5,993 * SanDisk Corp. 117,837 5,431 * Autodesk Inc. 120,660 5,322 Paychex Inc. 169,303 5,309 * NVIDIA Corp. 287,309 5,304 * Micron Technology Inc. 453,338 5,195 Amphenol Corp. Class A 90,686 4,932 * Fiserv Inc. 76,881 4,822 CA Inc. 198,441 4,798 * BMC Software Inc. 90,795 4,516 *,^ First Solar Inc. 27,720 4,459 * Red Hat Inc. 96,858 4,396 * Western Digital Corp. 117,884 4,396 Fidelity National Information Services Inc. 133,371 4,360 Xilinx Inc. 132,457 4,345 * Teradata Corp. 85,517 4,336 * F5 Networks Inc. 41,344 4,241 KLA-Tencor Corp. 88,024 4,170 Computer Sciences Corp. 81,403 3,967 Linear Technology Corp. 117,815 3,962 * Motorola Mobility Holdings Inc. 151,312 3,692 Microchip Technology Inc. 95,648 3,636 * Akamai Technologies Inc. 90,670 3,445 Harris Corp. 69,450 3,445 * Electronic Arts Inc. 172,092 3,361 VeriSign Inc. 91,366 3,308 FLIR Systems Inc. 80,991 2,803 * Advanced Micro Devices Inc. 301,405 2,592 * SAIC Inc. 146,934 2,486 * JDS Uniphase Corp. 114,510 2,386 * LSI Corp. 341,043 2,319 Jabil Circuit Inc. 97,235 1,987 Molex Inc. 73,027 1,834 * Teradyne Inc. 101,400 1,806 National Semiconductor Corp. 124,443 1,785 * Novellus Systems Inc. 44,555 1,654 * Lexmark International Inc. Class A 42,657 1,580 16 Asset Allocation Fund Market Value Shares ($000) * MEMC Electronic Materials Inc. 120,946 1,568 Total System Services Inc. 81,800 1,474 * Compuware Corp. 122,539 1,415 * Novell Inc. 175,415 1,040 * Monster Worldwide Inc. 64,994 1,033 Tellabs Inc. 196,987 1,032 1,128,551 Materials (2.5%) Freeport-McMoRan Copper & Gold Inc. 485,764 26,984 EI du Pont de Nemours & Co. 475,860 26,158 Dow Chemical Co. 603,010 22,763 Monsanto Co. 276,099 19,951 Praxair Inc. 159,465 16,202 Newmont Mining Corp. 254,730 13,903 Air Products & Chemicals Inc. 110,648 9,978 Alcoa Inc. 546,959 9,654 PPG Industries Inc. 83,767 7,975 Nucor Corp. 165,428 7,613 Cliffs Natural Resources Inc. 68,904 6,772 International Paper Co. 223,948 6,759 Ecolab Inc. 118,446 6,043 CF Industries Holdings Inc. 36,201 4,952 Sigma-Aldrich Corp. 64,279 4,091 Sherwin-Williams Co. 47,565 3,995 United States Steel Corp. 73,783 3,980 Eastman Chemical Co. 38,411 3,815 Allegheny Technologies Inc. 52,676 3,567 Ball Corp. 95,562 3,426 FMC Corp. 37,981 3,226 Vulcan Materials Co. 64,993 2,964 MeadWestvaco Corp. 90,473 2,744 International Flavors & Fragrances Inc. 42,794 2,666 Airgas Inc. 39,091 2,596 * Owens-Illinois Inc. 85,521 2,582 Sealed Air Corp. 80,684 2,151 Bemis Co. Inc. 56,719 1,861 AK Steel Holding Corp. 56,477 891 * Titanium Metals Corp. 46,753 869 231,131 Telecommunication Services (2.1%) AT&T Inc. 3,052,175 93,397 Verizon Communications Inc. 1,457,289 56,164 * American Tower Corp. Class A 207,886 10,773 Market Value Shares ($000) * Sprint Nextel Corp. 1,567,826 7,275 CenturyLink Inc. 155,825 6,474 Qwest Communications International Inc. 887,333 6,060 Frontier Communications Corp. 519,519 4,270 Windstream Corp. 243,053 3,128 * MetroPCS Communications Inc. 138,336 2,247 189,788 Utilities (2.2%) Southern Co. 433,638 16,526 Exelon Corp. 343,178 14,153 Dominion Resources Inc. 301,411 13,473 Duke Energy Corp. 684,123 12,417 NextEra Energy Inc. 217,086 11,966 PG&E Corp. 202,131 8,930 American Electric Power Co. Inc. 250,744 8,811 Public Service Enterprise Group Inc. 262,476 8,271 FirstEnergy Corp. 218,946 8,121 Consolidated Edison Inc. 146,505 7,431 Progress Energy Inc. 151,212 6,977 Sempra Energy 124,916 6,683 Entergy Corp. 94,126 6,326 PPL Corp. 248,894 6,297 Edison International 169,281 6,194 Xcel Energy Inc. 240,938 5,756 * AES Corp. 339,303 4,411 DTE Energy Co. 87,333 4,276 Wisconsin Energy Corp. 125,988 3,843 CenterPoint Energy Inc. 209,801 3,684 Oneok Inc. 53,300 3,565 Ameren Corp. 124,917 3,506 Constellation Energy Group Inc. 107,159 3,336 Northeast Utilities 92,510 3,201 * NRG Energy Inc. 134,685 2,901 NiSource Inc. 144,013 2,762 CMS Energy Corp. 129,099 2,535 SCANA Corp. 58,802 2,315 Pinnacle West Capital Corp. 53,989 2,310 Pepco Holdings Inc. 119,868 2,235 TECO Energy Inc. 110,600 2,075 Integrys Energy Group Inc. 39,943 2,017 Nicor Inc. 20,422 1,097 198,401 Total Common Stocks (Cost $3,335,950) 17 Asset Allocation Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.0%) 1 U.S. Government Securities (5.0%) United States Treasury Note/Bond 7.875% 2/15/21 2,265 3,117 United States Treasury Note/Bond 8.125% 5/15/21 6,125 8,573 United States Treasury Note/Bond 8.125% 8/15/21 845 1,186 United States Treasury Note/Bond 8.000% 11/15/21 13,995 19,521 United States Treasury Note/Bond 7.125% 2/15/23 10,481 13,886 United States Treasury Note/Bond 6.250% 8/15/23 7,137 8,854 United States Treasury Note/Bond 7.500% 11/15/24 7,531 10,382 United States Treasury Note/Bond 7.625% 2/15/25 8,433 11,765 United States Treasury Note/Bond 6.875% 8/15/25 9,640 12,678 United States Treasury Note/Bond 6.000% 2/15/26 10,154 12,351 United States Treasury Note/Bond 6.750% 8/15/26 266 347 United States Treasury Note/Bond 6.500% 11/15/26 8,416 10,748 United States Treasury Note/Bond 6.625% 2/15/27 612 792 United States Treasury Note/Bond 6.375% 8/15/27 708 896 United States Treasury Note/Bond 6.125% 11/15/27 7,953 9,818 United States Treasury Note/Bond 5.500% 8/15/28 8,475 9,806 United States Treasury Note/Bond 5.250% 11/15/28 9,287 10,445 United States Treasury Note/Bond 5.250% 2/15/29 9,117 10,258 United States Treasury Note/Bond 6.125% 8/15/29 2,376 2,947 United States Treasury Note/Bond 6.250% 5/15/30 5,487 6,911 United States Treasury Note/Bond 5.375% 2/15/31 10,648 12,167 United States Treasury Note/Bond 4.500% 2/15/36 18,348 18,511 United States Treasury Note/Bond 4.750% 2/15/37 9,112 9,528 United States Treasury Note/Bond 5.000% 5/15/37 8,170 8,868 United States Treasury Note/Bond 4.375% 2/15/38 11,297 11,105 United States Treasury Note/Bond 4.500% 5/15/38 14,653 14,687 United States Treasury Note/Bond 3.500% 2/15/39 18,720 15,681 United States Treasury Note/Bond 4.250% 5/15/39 19,993 19,162 United States Treasury Note/Bond 4.500% 8/15/39 23,253 23,231 United States Treasury Note/Bond 4.375% 11/15/39 27,549 26,929 United States Treasury Note/Bond 4.625% 2/15/40 27,478 27,998 United States Treasury Note/Bond 4.375% 5/15/40 31,205 30,484 United States Treasury Note/Bond 3.875% 8/15/40 31,286 27,972 United States Treasury Note/Bond 4.250% 11/15/40 27,360 26,137 United States Treasury Note/Bond 4.750% 2/15/41 18,318 19,025 Total U.S. Government and Agency Obligations (Cost $468,379) Shares Temporary Cash Investments (27.5%) 1 Money Market Fund (24.0%) 2,3 Vanguard Market Liquidity Fund 0.208% 2,204,575,351 2,204,575 Face Amount ($000) U.S. Government and Agency Obligations (1.7%) 4 United States Treasury Bill 0.077% 6/16/11 157,125 157,100 Commercial Paper (1.8%) Commerzbank U.S. Finance Inc. 0.300% 4/21/11 20,000 19,997 Lloyds TSB Bank plc 0.250% 5/3/11 20,000 19,996 18 Asset Allocation Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Natixis US Finance Co. 0.320% 4/4/11 30,700 30,699 Societe Generale N.A. Inc. 0.325% 4/4/11 20,000 19,999 Societe Generale N.A. Inc. 0.325% 4/11/11 16,000 15,999 Societe Generale N.A. Inc. 0.330% 5/10/11 20,000 19,993 Societe Generale N.A. Inc. 0.380% 5/24/11 1,350 1,350 UBS Finance 0.240% 4/4/11 2,000 2,000 UBS Finance 0.205% 4/25/11 35,000 34,995 165,028 Total Temporary Cash Investments (Cost $2,526,701) Total Investments (100.5%) (Cost $6,331,030) Other Assets and Liabilities (-0.5%) Other Assets 28,998 Liabilities 3 (75,021) (46,023) Net Assets (100%) At March 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 7,220,876 Undistributed Net Investment Income 11,411 Accumulated Net Realized Losses (995,844) Unrealized Appreciation (Depreciation) Investment Securities 2,895,106 Futures Contracts 48,564 Net Assets Investor SharesNet Assets Applicable to 292,203,498 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,510,846 Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 28,923,679 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,669,267 Net Asset Value Per ShareAdmiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,681,000. 1 The fund invests a portion of its cash reserves in equity and bond markets through the use of futures contracts. After giving effect to futures investments, the funds effective positions in common stock, U.S. government obligations, and temporary cash investments represent 90.3%, 9.6%, and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $6,768,000 of collateral received for securities on loan. 4 Securities with a value of $157,100,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 19 Asset Allocation Fund Statement of Operations Six Months Ended March 31, 2011 ($000) Investment Income Income Dividends 62,755 Interest 1 14,120 Security Lending 164 Total Income 77,039 Expenses Investment Advisory FeesNote B Basic Fee 4,959 Performance Adjustment (1,477) The Vanguard GroupNote C Management and AdministrativeInvestor Shares 7,556 Management and AdministrativeAdmiral Shares 926 Marketing and DistributionInvestor Shares 824 Marketing and DistributionAdmiral Shares 126 Custodian Fees 53 Shareholders ReportsInvestor Shares 16 Shareholders ReportsAdmiral Shares 2 Trustees Fees and Expenses 9 Total Expenses 12,994 Net Investment Income 64,045 Realized Net Gain (Loss) Investment Securities Sold 83,243 Futures Contracts 115,853 Realized Net Gain (Loss) 199,096 Change in Unrealized Appreciation (Depreciation) Investment Securities 779,093 Futures Contracts 12,344 Change in Unrealized Appreciation (Depreciation) 791,437 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $2,388,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Asset Allocation Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 64,045 166,406 Realized Net Gain (Loss) 199,096 429,645 Change in Unrealized Appreciation (Depreciation) 791,437 425,644 Net Increase (Decrease) in Net Assets Resulting from Operations 1,054,578 1,021,695 Distributions Net Investment Income Investor Shares (57,438) (143,513) Admiral Shares (13,055) (23,859) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (70,493) (167,372) Capital Share Transactions Investor Shares (1,554,856) (347,450) Admiral Shares 245,053 (155,522) Net Increase (Decrease) from Capital Share Transactions (1,309,803) (502,972) Total Increase (Decrease) (325,718) 351,351 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $11,411,000 and $17,859,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Asset Allocation Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .183 .394 .384 .594 .660 .520 Net Realized and Unrealized Gain (Loss) on Investments 2.582 2.019 (2.752) (6.945) 3.590 2.200 Total from Investment Operations 2.765 2.413 (2.368) (6.351) 4.250 2.720 Distributions Dividends from Net Investment Income (.195) (.393) (.432) (.659) (.620) (.510) Distributions from Realized Capital Gains       Total Distributions (.195) (.393) (.432) (.659) (.620) (.510) Net Asset Value, End of Period Total Return 1 12.01% 11.57% -9.60% -20.84% 15.69% 11.00% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,511 $8,241 $7,849 $9,043 $11,833 $10,024 Ratio of Total Expenses to Average Net Assets 2 0.29% 0.27% 0.29% 0.31% 0.37% 0.41% Ratio of Net Investment Income to Average Net Assets 1.38% 1.78% 2.07% 2.11% 2.25% 2.01% Portfolio Turnover Rate 11% 34% 16% 5% 6% 16% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.03%), (0.06%), (0.07%), 0.00%, 0.04%, and 0.04%. See accompanying Notes, which are an integral part of the Financial Statements. 22 Asset Allocation Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .435 .924 .908 1.403 1.555 1.235 Net Realized and Unrealized Gain (Loss) on Investments 5.798 4.549 (6.185) (15.599) 8.054 4.924 Total from Investment Operations 6.233 5.473 (5.277) (14.196) 9.609 6.159 Distributions Dividends from Net Investment Income (.453) (.933) (1.023) (1.544) (1.459) (1.209) Distributions from Realized Capital Gains       Total Distributions (.453) (.933) (1.023) (1.544) (1.459) (1.209) Net Asset Value, End of Period Total Return 12.06% 11.70% -9.51% -20.76% 15.81% 11.10% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,669 $1,265 $1,305 $1,734 $2,310 $1,858 Ratio of Total Expenses to Average Net Assets 1 0.21% 0.19% 0.18% 0.20% 0.27% 0.30% Ratio of Net Investment Income to Average Net Assets 1.46% 1.86% 2.18% 2.22% 2.35% 2.12% Portfolio Turnover Rate 11% 34% 16% 5% 6% 16% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of (0.03%), (0.06%), (0.07%), 0.00%, 0.04%, and 0.04%. See accompanying Notes, which are an integral part of the Financial Statements. 23 Asset Allocation Fund Notes to Financial Statements Vanguard Asset Allocation Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses S&P 500 Index and U.S. Treasury futures contracts, with the objectives of maintaining full exposure to the stock and bond markets, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying securities while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of securities held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and for the period ended March 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 24 Asset Allocation Fund 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Mellon Capital Management Corporation provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays Capital U.S. Long Treasury Bond Index. For the six months ended March 31, 2011, the investment advisory fee represented an effective annual basic rate of 0.11% of the funds average net assets before a decrease of $1,477,000 (0.03%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2011, the fund had contributed capital of $1,492,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.60% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
